Citation Nr: 0502334	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-19 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder 
condition, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease, right great toe, status post bunionectomy/osteotomy, 
currently evaluated as 10 percent disabling.  
  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1983; and from April 1985 to June 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied increased ratings for a 
right shoulder condition and for degenerative joint disease, 
right great toe, status post bunionectomy/osteotomy.   

The veteran attended a September 2004 Travel Board hearing in 
which he testified that he has been diagnosed with depression 
due to the pain and his inability to work as a result of his 
service connected disabilities.  The Board refers the issue 
of secondary service connection for depression to the RO for 
proper development and adjudication.  

The appeal for a rating in excess of 20 percent for the 
veteran's right shoulder disability is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The current 10 percent rating for the veteran's service 
connected degenerative joint disease of the right great toe, 
with status post bunionectomy/osteotomy, is the maximum 
evaluation allowed for a disability of the great toe; the 
medical evidence does not show that this disability has 
necessitated frequent periods of hospitalization or is 
productive of marked interference with employment.
CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for degenerative joint disease of the right great toe, with 
status post bunionectomy/osteotomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5281 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2000 rating decision; the July 2002 
Statement of the Case; and the letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for service connected degenerative joint disease of 
the right great toe, with status post bunionectomy/osteotomy, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated May 2001, September 2001, and 
November 2002, informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for a rating in excess of 10 percent for degenerative joint 
disease of the right great toe, with status post 
bunionectomy/osteotomy, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in April 2000, months before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the April 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for service connected degenerative joint 
disease of the right great toe, with status post 
bunionectomy/osteotomy, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statement of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked him to identify all medical providers who 
treated him for his right great toe disability.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was afforded VA examinations in October 1999 and 
March 2002.  The Board finds that this medical evidence 
provides sufficient findings upon which to determine the 
severity of the veteran's right great toe disability.  
Moreover, the current 10 percent rating is the maximum 
evaluation allowed for degenerative joint disease of the 
right great toe, with status post bunionectomy/osteotomy.   
Under these circumstances, there is no duty to provide 
another examination with regard to this issue.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).



Factual Background

The veteran contends, in essence, that his service-connected 
degenerative joint disease of the right great toe, with 
status post bunionectomy/osteotomy is more disabling than 
currently evaluated.  

Upon VA examination in October 1999, it was noted, in 
pertinent part, that the veteran's right forefoot was tender 
at the MP joint of the big toe.  The clinician also reported 
abnormal right shoulder findings; that disability is 
addressed in the remand below, along with subjective 
complaints of weakness, fatigue, incoordination, and flare-
ups. 

The veteran underwent another VA examination in March 2002.  
The clinician noted pain and stiffness of the right big toe.  
The veteran stated that he was having constant pain in his 
big toe.  It was observed that the veteran's pain was 
relieved by Motrin.  X-rays revealed a slight irregularity 
and sclerosis at the right first interphalangeal joint (IPJ) 
and a fairly large osteoma at the distal end of the first 
metatarsal.  Osteoarthritis change was minimal in all the 
visualized joints, slightly more pronounced at the joints of 
the right big toe.  The clinician noted on examination that 
the veteran cannot endure rising on his heel and hoes during 
flare-ups.  

The veteran testified at a September 2004 Travel Board 
hearing that his right shoulder and right great toe 
disabilities affect his ability to work.  He indicated that 
he has flare-ups of pain, weakness, and fatigability.  The 
veteran also testified that he was dissatisfied with his most 
recent examination report.  Specifically, he stated that the 
clinician's comments about pain being alleviated by Motrin 
were not true.  Regarding his right toe, the veteran stated 
that he had a steroid injection about five months prior to 
the hearing.  He also stated that doctors have not projected 
any future surgeries yet, but that at some point it may be 
fused.  His condition makes most shoes unwearable.



Law and Regulations

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such a disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3.  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The severity of a toe or foot disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Part 4 (hereinafter Schedule).  These criteria utilize 
separate diagnostic codes to identify the various 
disabilities.  Diagnostic Code 5010 contemplates ratings for 
traumatic arthritis, and provides that arthritis due to 
trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  There is a 
caveat, however. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Compare to 38 
C.F.R. § 4.59 (painful motion is an important factor of 
arthritic disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints; muscle spasm will 
greatly assist the identification).

When the limitation of motion of a specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  For the purposes of rating disability from arthritis, 
the shoulder, elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of the upper 
extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are each 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, but with x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted.  With x- 
ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, a 10 percent evaluation is 
warranted.

Under Diagnostic Code 5281, severe unilateral hallux rigidus 
is to be rated as severe hallux valgus.  A rating in excess 
of 10 percent is not provided under Diagnostic Code 5279, 
5280, or 5281. 

Additionally, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") held that when the veteran has 
testified under oath to increasing pain on use, and where 
there was medical evidence substantiating these 'flare-ups,' 
that when musculoskeletal system disabilities are evaluated, 
pain on use and factors under 38 C.F.R. §§ 4.40 and 4.45 are 
to be considered along with the criteria set forth in the 
diagnostic codes to determine the level of functional 
impairment.  DeLuca, 202, 206.  See also 38 C.F.R. § 4.59.

Analysis

Disabilities of the foot are evaluated under Diagnostic Codes 
5276 through 5284 of the Rating Schedule. Metatarsalgia, 
anterior (Morton's disease), either unilateral or bilateral, 
warrants a 10 percent disability evaluation under Diagnostic 
Code 5279. Severe unilateral hallux valgus, if equivalent to 
amputation of the great toe, warrants a 10 percent disability 
evaluation under Diagnostic Code 5280.  Under Diagnostic Code 
5281, severe unilateral hallux rigidus is to be rated as 
severe hallux valgus.  A rating in excess of 10 percent is 
not provided under Diagnostic Code 5279, 5280, or 5281.

Under Diagnostic Code 5283, moderate malunion or nonunion of 
the tarsal or metatarsal bones warrants a 10 percent 
disability evaluation.  A 20 percent disability evaluation is 
warranted for moderately severe disability and a 30 percent 
rating is warranted for severe disability.  There is no X-ray 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.  

Disability evaluations in excess of 10 percent are available 
under Diagnostic Codes 5276 (Flatfoot, acquired) and 5278 
(Claw foot (pes cavus), acquired).  However, the evidence 
does not show that the veteran has or has ever had flatfeet 
or claw foot.  Accordingly, evaluation under these diagnostic 
codes is not warranted.

The Board notes that other foot injuries are evaluated under 
Diagnostic Code 5284. Under these criteria, moderate 
disability warrants a 10 percent disability evaluation, and a 
moderately severe disability warrants a 20 percent rating.  
However, the evidence does not show that the veteran's right 
great toe disability is more than moderately disabling.  The 
evidence does not show that the veteran requires the use of a 
cane or other assistive devices to ambulate.  In the Board's 
opinion, these manifestations are consistent with the 
assigned evaluation of 10 percent based upon moderate foot 
disability.  

The current 10 percent rating is the maximum evaluation 
allowed for degenerative joint disease of the right great 
toe, with status post bunionectomy/osteotomy, under the 
applicable rating criteria.   

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
degenerative joint disease, right great toe, status post 
bunionectomy/osteotomy.  The governing norm in such 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b). The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for degenerative joint disease, right great 
toe, status post bunionectomy/osteotomy.  There is also no 
evidence of marked interference with employment.  He 
experiences pain, but there is no evidence to show that his 
job performance is hindered to a degree beyond that which is 
already considered by the schedular ratings.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996);  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the right great toe, with status post 
bunionectomy/osteotomy must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the right great toe, with status post 
bunionectomy/osteotomy, is denied 


REMAND

The veteran contends that his service-connected right 
shoulder disorder is more disabling than currently evaluated 
(20 percent).  

The veteran underwent a VA examination in October 1999.  The 
range of motion of his right shoulder was slightly limited, 
but there was moderate pain at the extremes.  The pain 
occurred in the trapezius muscle, AC joint, and glenohumeral 
joint.  The clinician also noted (for both disabilities) 
subjective complaints of weakness, fatigue, incoordination, 
and flare-ups.    

The veteran underwent another VA examination in March 2002.  
The clinician noted pain and stiffness of the right shoulder.  
The veteran stated that he was having shoulder flare-ups 
three to four times a week.  The clinician noted that the 
veteran's pain is relieved upon taking Motrin.  Upon physical 
examination, the clinician noted pain in the veteran's right 
shoulder with movement.  The clinician also conducted a range 
of motion study.  However, the clinician failed to note at 
what point in the range of motion the veteran experienced 
pain (at the extremes, throughout the entire range of motion, 
etc.).  

The veteran attended a September 2004 Travel Board hearing in 
which he testified that since the last decision, he has had 
70 sessions of physical therapy and five steroid injections 
for his shoulder.  He stated that he has pretty good range of 
motion but that it is with pain.  Specifically, when he 
extends his arm, he feels pain before it gets up to shoulder 
level.  He also testified that his disabilities affect his 
ability to work (which is why he is not currently employed).  
He also suffers from flare-ups of pain, weakness, and 
fatigability.  

The veteran also testified that he was dissatisfied with his 
most recent examination report.  Specifically, he stated that 
the clinician's comments about pain being alleviated by 
Motrin were not true.  He also noted that the clinician did 
not make it clear that, although he has good range of motion, 
it is only achieved with pain.  

The Board finds that the veteran's last examination was 
approximately two and a half years ago, and the veteran 
expressed dissatisfaction with the clinician's comments.  
Further, the clinician did not indicate where the veteran 
exhibited pain in his range of motion.  The Board finds that, 
given the amount of time that has elapsed since the last VA 
compensation examination and the veteran's claim of increased 
disablement, a more current VA examination is warranted to 
determine the severity of his right shoulder condition.  
38 C.F.R. § 3.159(c)(4) (2004).  
  
Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to a rating in excess of 20 
percent for a right shoulder condition, 
of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the current severity of the 
right shoulder disability.  The 
evaluation should include complete range 
of motion studies, including attention to 
when the veteran experiences pain.  The 
clinician is also requested to opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has any additional loss of 
function (i.e., motion) of the right 
shoulder due to pain or flare-ups of 
pain, supported by adequate pathology; 
and whether it is at least as likely as 
not the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
flare-ups of such symptoms.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss of 
range of motion.  If the examiner finds 
it impossible to provide any part of the 
requested opinion without resort to pure 
speculation, he or she should so 
indicate.  
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for an increased rating for a right 
shoulder disability, with consideration 
of all of the evidence obtained since the 
issuance of a statement of the case in 
July 2002.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the July 2002 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




